241 S.W.3d 834 (2007)
Reginald MOOREHEAD, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 88446.
Missouri Court of Appeals, Eastern District, Division Four.
December 18, 2007.
Jessica Hathaway, St. Louis, MO, for Appellant.
Shaun J. MacKelprang, Jaime Corman, Jefferson City, MO, for. Respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.
Prior report: 136 S.W.3d 821.

ORDER
PER CURIAM.
Reginald Moorehead (hereinafter, "Movant") appeals from the motion court's judgment denying his motion for post-conviction relief pursuant to Rule 29.15 after an evidentiary hearing. Movant claims his trial counsel denied him effective assistance of counsel by failing to prove he was incarcerated from September 29, 1999, through June 26, 2000, and failing to impeach the victim's testimony.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. Rule 29.15(k); Middleton v. State, 80 S.W.3d 799 (Mo. banc 2002). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, we have provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 84.16(b).